Citation Nr: 0526517	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to nonservice-connected 
pension benefits.  In July 2005, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.

On September 22, 2005, the Board found that good or 
sufficient cause was shown under the provisions of 
38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) for this appeal 
to be advanced on the Board's docket. 

At the July 2005 Board hearing, the veteran testified 
regarding potential service connection claims for injuries 
involving the eye, back, head, and clavicle, as well as an 
increased rating claim for a right knee disability.  These 
matters are not before the Board and are referred to the RO.


FINDINGS OF FACT

1.  The veteran has a total combined rating of 80 percent for 
all disabilities, service-connected and nonservice-connected, 
including disability ratings which combine to 40 percent for 
upper bilateral extremities and 40 percent for lower 
bilateral extremities.

2.  The veteran is 54 years-old, has completed two years of 
college, and was in carpentry and construction for 30 plus 
years.

3.  The medical evidence of record shows the veteran is 
precluded from securing and following some form of 
substantially gainful employment consistent with his 
education and work experience as a result of disability.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have been met. 38 U.S.C.A. §§ 1155, 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.3, 4.2, 4.3, 4.7, 4.16, 
4.17, 4.25, 4.26 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to a 
permanent and total disability rating for pension purposes 
has been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of the benefit sought 
on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Analysis

In statements and testimony, the veteran reported that he is 
54 years old, graduated from high school, and had some 
college.  He stated that after discharge in 1979 he went into 
the carpentry field and that his last job was as a supervisor 
for a construction company doing remodeling work and some new 
construction.  He stated that he stopped working because of 
his disabilities in his knees and shoulders.  Specifically, 
he was having trouble walking on the rough ground around the 
construction sites and was unable to lift anything over his 
head.  He noted that he has torn bicep heads in the 
shoulders.  He stated that his boss told him that he was 
getting too slow and that he was going to have to be let go.  
He also noted that he had an MRI done on his neck and that he 
has two herniated discs pressing on his spinal column, and 
herniated discs in his lower back pressing on his spinal 
cord.  He stated that he did not know what it was; just that 
he thought it was old age.  He also stated that he is very 
depressed because he does not have a job.  He indicated that 
he tried vocational rehabilitation for a while but could not 
continue because of financially inability.  He also noted 
that he was denied Social Security disability in March 2003 
because he was found to be not disabled enough.  The veteran 
stated that he feels potential employers would reject his 
application if his complete medical history was shown on the 
application.  He also feels that his total disability 
picture, including his service-connected and nonservice-
connected disabilities preclude him from obtaining or 
retaining substantial gainful employment in the construction 
field.  In sum, the veteran contends that he is entitled to a 
permanent total disability rating for pension purposes.  

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. Section 1521(j) and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for 90 days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  See 38 U.S.C.A. § 1521.

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent shall be rated as permanently and totally 
disabled.  For the purpose of pension, the permanence of the 
percentage requirements of 38 C.F.R. § 4.16 is a requisite.  
When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure or follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.

The percentage requirements of 38 C.F.R. § 4.16 are as 
follows: if there is only one disability, this disability 
shall be ratable at 60 percent or more; if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16(a).

Disability evaluations are determined by the application of 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  In evaluating the 
veteran's disabilities, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
disability present.  38 C.F.R. § 4.2.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disability(ies), age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(2).

The record shows that the veteran served more than 90 days 
during the Vietnam war and has four service-connected 
disabilities, including postoperative residuals of internal 
derangement of the right knee rated as 20 percent disabling; 
traumatic arthritis of the right knee with limitation of 
motion rated as 10 percent disabling; tinnitus rated as 10 
percent disabling; and sensorineural hearing loss, right ear 
rated as 0 percent disabling; for a total combined service-
connected rating of 40 percent.  As such, the veteran meets 
the eligibility requirement based on his service, but does 
not meet the disability requirements based on percentage 
standards of the rating schedule, solely for service-
connected disabilities.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 4.16.  Thus, it must be determined if he meets the 
standards with both service-connected and nonservice-
connected disabilities combined and/or if he is unemployable 
by reason of his disabilities, age, occupational background 
and other related factors.

May 2001 and November 2001 private medical statements 
indicate that the veteran sustained a partial amputation of 
his right thumb (lost the distal tip) and right index finger.

A November 2002 VA medical statement shows that an MRI 
revealed a rotator cuff injury and probable impingement 
(similar to what the veteran had in the left shoulder that 
led to surgery).  

A March 2003 VA examination report shows the veteran's left 
knee was injured in 1987, and he underwent ACL removal.  On 
physical examination, the veteran walked with a cane and had 
a noticeable limp.  Examination of his left knee revealed 
arthroscopic portal scars, which are well healed.  He had 
some minor anterior laxity and some minor crepitus with 
flexion of 0-135 degrees, with no diminution with repetition.  
He had full range of motion with 5/5 motor strength 
throughout all planes about both ankles, and 2+ distal 
pulses.  

The March 2003 report also shows a right shoulder impingement 
since 1979 and a rotator cuff tear diagnosed three years ago.  
The examiner noted that the veteran awakens some days with 
his arm numb and unable to move.  He has decreased range of 
motion.  He is right hand dominant and takes no medications 
and uses no assistive devices.  He is unable to reach 
overhead, and is unable to hold his arm in an outstretched 
manner, pour coffee, or use his right arm to handle tools.  
He also has flares during which it pops out, which it did 
most recently two months ago.  It was noted that the left 
shoulder was the same as the right, except that it was 
surgically repaired in September 2000 and is much better 
since the surgery.  The veteran reportedly still has 
occasional pain, but no longer any impingement on the left.  
On examination of his bilateral shoulders, the right shoulder 
had 5/5 motor strength, which was somewhat less than the 
left.  The right shoulder also had abduction of 0-90 degrees 
with pain, forward flexion of 0-140 degrees with pain, which 
diminished to 125 on repetitive testing; external rotation of 
0-80 degrees, and internal rotation of 0-90 degrees.  His 
left shoulder had 5+/5 motor strength, abduction and forward 
flexion of 0-180 degrees, external rotation of 0-70 degrees, 
internal rotation of 0-90 degrees, and no diminution with 
repetition.  He had an 8 cm well-healed surgical scar over 
the top of the left shoulder, a 3 cm well-healed surgical 
scar over the deltoid, a 2 cm well-healed surgical scar on 
the anterior of the AC joint, and a 1 cm well-healed surgical 
scar on the posterior of the left shoulder.  His elbows and 
wrists both had 5/5 motor strength and full range of motion.  
The assessment included right shoulder with impingement 
syndrome and osteoarthritis; and left shoulder status post 
surgical repair of impingement syndrome.

The March 2003 report listed a finding of hypertension, 
noting that the veteran currently is on medication and 
watches his diet.  At the time of examination, blood pressure 
readings were 140/80, 140/80, and 136/80, with no cardiac or 
cerebrovascular complications.  

The examiner also noted that pupils were equal, round, and 
reactive to light and accommodation; extraocular motions were 
intact; and he had no ophthalmologic complications.  

Examination of the spine revealed normal curvature with no 
tenderness or spasm.  He had full range of motion at the 
lumbosacral spine; and decreased range of motion of the 
cervical spine.  He had normal sensation throughout upper and 
lower extremities, and anterior and posterior trunk.  

The report also noted a diagnosis of gastroesophageal reflux 
disease with no symptoms, as long as he continues to take his 
medications.  The assessment was gastroesophageal reflux 
disease, well controlled.

Last, the examiner noted a carpentry accident in June 2000, 
during which the veteran self-amputated part of his right 
index finger and part of his right thumb.  The examiner noted 
that the veteran is right hand dominant.  Examination 
revealed that his intrinsics and grip strength were 5/5 
bilaterally.  His right index finger was amputated at what 
appeared to be the proximal interphalangeal joint; and the 
medial half of the distal phalanx of his right thumb appeared 
to be amputated as well.  The veteran had normal sensation; 
and stumps were intact and dry with no erythema.  The 
assessment was status post-partial amputation of the right 
first and second digits.

A separate March 2003 VA examination report shows a diagnosis 
of major depressive disorder, approaching severe and 
recurrent.  The examiner found that the veteran had 
obsessive/compulsive traits and anxiety as well, but was not 
convinced that the symptoms rose to a diagnosable degree.  
The examiner also found that the severity of the psychosocial 
stressors scale was approaching severe and that the global 
assessment of function (GAF) scale was 41.  

Based on the medical record, the veteran's non-service 
connected disabilities include partial amputation of the 
right thumb and index finger rated as 30 percent disabling 
under Diagnostic Code (DC) 5223.  Right shoulder impingement 
syndrome is rated as 10 percent disabling under DC 5203.  
Arthralgias of the left shoulder, elbows, hands, neck, back, 
and hips is rated as 20 percent disabling under DC 5299-5203.  
Residuals of status post ACL removal, left knee, with full 
range of motion and minor anterior laxity is rated as 10 
percent disabling under DC 5260.  According to VAOPGCPREC 23-
97 (1997), however, the veteran also can receive a separate 
10 rating for minor anterior laxity of the left knee under DC 
5257 for slight lateral instability.  Hypertension, with 
current blood pressure readings of 140/80 and 136/80 is rated 
as 10 percent disabling under DC 7101.  Gastroesophageal 
reflux disease, well controlled, is rated as 10 percent 
disabling under DC 7399-7346.  Major depressive disorder with 
a GAF score of 41 is rated as 10 percent disabling under DC 
9434.  Last, glaucoma is rated as 0 percent disabling under 
DC 6013.  Additionally, the service-connected disabilities 
include postoperative residuals of internal derangement of 
the right knee rated as 20 percent disabling; traumatic 
arthritis of the right knee with limitation of motion rated 
as 10 percent disabling; tinnitus rated as 10 percent 
disabling; and sensorineural hearing loss, right ear rated as 
0 percent disabling.  

Accordingly, the total combined rating for the veteran's 
service-connected and non-service connected disabilities is 
80 percent under 38 C.F.R. § 4.25, including the bilateral 
factor under 38 C.F.R. § 4.26.

As noted, under 38 C.F.R. § 4.16(a), a total disability 
evaluation is warranted if at least one disability is ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Moreover, disabilities of one or both upper extremities, or 
of one or both lower extremities, including the bilateral 
factor, if applicable, are considered one disability.  

The record shows that the veteran's right knee has a 20 
percent disability rating for postoperative residuals of 
internal derangement, and a 10 percent rating under DC 5010-
5260 for traumatic arthritis with limitation of motion of the 
right knee.  The record also shows a disability rating for 
the left knee of 10 percent under DC 5260; and a separate 10 
percent evaluation assigned on appeal for lateral instability 
of the left knee under 5257.  According to 38 C.F.R. 
§ 4.16(a), these disabilities of the lower bilateral 
extremities can be combined under 38 C.F.R. § 4.25 into one 
disability rating of 40 percent.  See also 38 C.F.R. § 4.26.

Additionally, the right shoulder condition rated as 10 
percent disabling under DC 5203, the left shoulder arthralgia 
rated as 20 percent disabling under DC 5299-5203, and the 
partial amputation of the right thumb and index finger rated 
as 30 percent disabling under DC 5223 combine into a single 
disability rating of 40 percent for the upper extremities 
under 38 C.F.R. § 4.16(a), including the bilateral factor for 
the shoulders under 38 C.F.R. § 4.26.  

As previously discussed, all of the veteran's disabilities 
combine for a total rating of 80 percent.  With the two 
separate 40 percent ratings for single disabilities involving 
the upper and lower extremities, the veteran more than meets 
the percentage requirements under 38 C.F.R. § 4.16(a).

Additionally, the remaining medical evidence of record 
indicates that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of disabilities, 
which are likely to be permanent.  

The March 2003 VA examiner noted that the veteran was a 
carpenter and construction worker for 30 plus years and has 
not worked steadily for a year and a half because of his 
inability to keep up the pace on most construction sites.  
The examiner's impression was that the veteran, at this 
point, is not able to work in construction and probably not 
in carpentry as well.  The examiner found that the veteran 
might be able to obtain some sedentary type work, but at this 
point he certainly cannot obtain and maintain gainful 
employment in the fields that he has been employed in for 30 
plus years.

Another March 2003 examiner stated that it was suspected that 
the veteran's alcoholism contributed to his poor employment 
record through the years, but that this alcoholism might well 
have been precipitated by his loss of career through injury 
in the U.S. Coast Guard.  The examiner found that the 
veteran's long-term and self-destructive responses to 
supervisory and authoritarian figures rendered his 
employability suspect on any long-term basis, especially with 
encroaching years and controlled deterioration due to 
arthritis (a residual of knee and back injuries).  The 
examiner also noted that the veteran's depression, with 
accompanying anxiety over lack of employment and poverty 
contributed a fair percentage to his poor prognosis for 
employment in the future.

After careful consideration of the evidence, the Board 
resolves all doubt the veteran's favor, and finds that he is 
entitled to a permanent and total disability evaluation for 
pension purposes. 38 U.S.C.A. § 1502(a)(1); 38 C.F.R. §§ 4.3, 
4.16.  In sum, the evidence of record establishes that the 
veteran meets the percentage requirements under 38 C.F.R. 
§ 4.16(a) and is unable to secure and follow a substantially 
gainful occupation due to a permanent disability.  
Accordingly, the veteran is entitled to a permanent total 
disability rating for pension purposes under 38 C.F.R. 
§§ 4.16, 4.17.
 

ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the rules and payment 
of monetary benefits.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


